Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2021 has been entered.
                      
                                                          PRIORITY
PCT/KR2015/000997, filed on 29 January 2015, is acknowledged. A certified copy of KR10-2014-0011229 has not been provided.

                                                    CLAIMS UNDER EXAMINATION
Claims 1-2, 4-5, 8-10, 12-17, 19, 21-22 and 25-29 are pending. Claims 1-2, 4-5, 8-10, 21-22 and 25-29 have been examined on their merits.

WITHDRAWN REJECTIONS
The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION:
New grounds of rejection have been necessitated by claim amendment. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 8-10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schmelzer et al. (previously cited; Hyperosmotic Stress and Elevated pCO2 Alter Monoclonal Antibody Charge Distribution and Monosaccharide Content. Biotechnol. Prog. 2002, 18, 346-353) in view of DelaCruz et al. (previously cited; Methods of culturing Animal Cells and Polypeptide Production In Animal Cells. US2003/0087372, 2003) as evidenced by the Free Dictionary by Farlex (batch culture).


As disclosed by Schmelzer, due to the commercial relevance of antibodies, considerable effort has been expended to determine the relevant factors affecting IgG glycosylation (page 347, left column, second full paragraph). Schmelzer teaches glycosylation (oligosaccharide chains) affects glycoprotein circulatory half-life, solubility, complement response, and immunogenicity (same cited section). Schmelzer studies a murine IgG2a for changes in glycosylation (page 347, left column, third full paragraph). Examiner notes the art explicitly measures galactosylation (see page 350 right column, first paragraph; Figure 5).

The IgG2a antibody produced by a mouse-mouse hybridoma is a recombinant protein expressed by cells (first sentence of Materials and Methods). The art evaluates the effect of osmolality alone (up to 476 mOsm/kg; via added NaCl”) on glycosylation (same cited section). Schmelzer teaches “IgG2a galactose content decreased with elevated osmolality, as a result of either elevated NaHCO3 or NaCl” (Abstract). Because the art adds NaCl, the culture is supplemented with sodium chloride. 

Schmelzer teaches “To produce IgG2a for analysis, mid-exponential AB2-143.2 cells from a stock culture at 40 mmHg pCO2-320 mOsm/kg were inoculated in 50 mL of preequilibrated test medium in T-150 flasks …”. (see page 347, right column, fourth paragraph; also see text under Figure 5). The art identifies 40 mmHG pCO2-320 mOsm/kg as control conditions (page 347, Cell Culture section; first paragraph of “Results”). Schmelzer teaches “under control conditions (40 mmHg pCO2-320 mOsm/kg), greater than 99.5% of the IgG2a produced was glycosylated on both Fc sites (2N)” (page 349, right column, second paragraph). Therefore the art teaches antibodies are produced under these conditions. As set forth in Applicant’s arguments, the Instant Specification states a main culture is the phase where antibody is produced. Therefore the stock culture, which the art teaches has cells at 40 mmHg pCO2-320 mOsm/kg and which produces antibodies, is a main culture. Therefore cells cultured under control conditions are interpreted to read on day 0. Schmelzer goes on to teach the cells are then inoculated in test medium and cultured for 72 hours at the test condition. The effect of 375, 435, and 476 mOsm/kg osmolality conditions is examined (page 347, right column, first sentence of “Cell Culture”). 476 mOsm/kg anticipates a range of 460-500 mOsm/kg. Addition to test medium is interpreted to read on a step of increasing osmolality. 

Claim 1 has been amended to recite a step of “measuring the galactosylation of the target recombination protein to confirm that the galactosylation is reduced as compared to the target recombinant protein prepared with increasing the osmolality of the culture solution”.

Figure 5 discloses the galactose content of the IgG2a secreted by cells under hyperosmolality conditions. The art demonstrates the galactose content at an osmolality of 476 mOsm/kg is lower (hence, decreased) relative to galactose content when osmolality is not increased to 476 mOsm/kg. Therefore the art confirms the galactosylation is reduced as compared to the target recombinant protein prepared with increasing the osmolality of the culture solution.

While Schmelzer teaches a first culture at 40 mmHg pCO2-320 mOsm/kg, and teaches osmolality is increased, the deficiency of Schmelzer is that it is silent regarding the amount of time between the first culture conditions and the increase in osmolality. 

As set forth above, Schmelzer produces a cell culture solution with the claimed osmolality by adding NaCl. Cells are subsequently added. While the art adds cells to a cell culture solution that has been treated with NaCl to produce the claimed osmolality, the art does not explicitly teach adding NaCl to a cell culture solution containing cells to produce the claimed osmolality.

DelaCruz et al. teach a method that can be used to produce polypeptides, including particular antibodies, in any type of animal cells ([0051]). The invention is also applicable to hybridoma cells ([0053]). An antibody is a protein. The term “antibody” comprises those made by recombinant methods ([0067]). Therefore the art teaches a method of producing recombinant proteins. A recombinant antibody is broadly interpreted to be a target recombinant protein. 

The art teaches osmolality is a significant variable in cell culture ([0164]). The art teaches the following at [0056]:
The expression “osmolality” is a measure of the osmotic pressure of dissolved solute particles in an aqueous solution. The solute particles include both ions and nonionized molecules. Osmolality is expressed as the concentration of osmotically active particles (i.e., osmoles) dissolved in 1 kg of water (1 mOsm/kg HO at 38° C is equivalent to an osmotic pressure of 19 mm Hg). ”Osmolality” refers to the number of solute particles dissolved in 1 liter of Solution. Solutes which can be added to the culture medium so as to increase the Osmolality thereof include proteins, peptides, amino acids, non-metabolized polymers, Vitamins, ions, salts, sugars, metabolites, organic acids, lipids, etc. When used herein, the abbreviation “mOsm” means “millioSmoleS/kg H2O.” According to the invention, glucose is added to a cell culture medium to increase osmolality during the production phase. During the growth phase, the osmolality is preferably from approximately 280mOsm to and including approximately 380 mOsm, more preferably from about 300 mOsm to and including 350 mOsm. Glucose is added at the beginning or during the production phase to generate an Osmolality in the production phase culture medium of from about 400 mOsm to and including about 600 mOsm, more preferably from about 420 mOsm to and including about 500 mOSm.

As set forth above, during the growth phase the medium has an osmolality of about 280 to about 380. As stated in the passage above, osmolality is increased at the beginning of the production phase to generate an osmolality that is “more preferably from about 420 mOsm to and including about 500 mOSm”.  While Delacruz teaches the use of glucose to increase osmolality, as set forth above, ions and salts can be used to increase osmolality. 

The art teaches cells are grown in a growth phase and a production phrase ([0016]). 
The production phase may begin 24 hours (hence, 1 day), 48 hours (hence, 2 days) or about 72 to about 192 hours (hence, about 3 days to about 8 days) after the beginning of the growing phase ([0019]; emphasis added). Therefore the art teaches increasing osmolality on a particular day. 

Delacruz teaches the following ([0022]):
In other embodiments, a batch feed comprising cell culture nutrients, comprising without limitation, glucose, is added to the cell culture medium during culturing in one or
more increments. A batch feed can be the sole source of glucose or be used to supplement glucose added by other methods, i.e., alone. A batch feed can be added to the cell
culture medium during culturing once, twice or more. The batch feed is preferably added at the beginning of culturing in the production phase up to and including about 12 hours
from the start production culturing, or more preferably between 12 and 120 hours after the start of production culturing, or between about 24 and 72 hours, and again between about 80 and 120 hours, after the start of culturing in the production phase.

Therefore the art teaches glucose, which increases osmolality, can be added in batch in one increment during the production phase.

It would have been obvious to combine the teachings of the prior art by increasing osmolality on one day between day 1 and day 10 of a culture. One would have been motivated to do so since Schmelzer teaches a method of producing an antibody by increasing osmolality during culture and Delacruz teaches osmolality can be increased on any day from about 72 to about 192 hours (hence, about 3 days to about 8 days) after the beginning of the growth phase. One would have had a reasonable expectation of success since Delacruz teaches antibodies can be produced by adding an agent that increases osmolality once during this time period. One would have expected similar results since both Schmelzer and Delacruz are directed to methods of producing recombinant antibodies from cells using agents that increase osmolality, and both teach the use of hybridoma cells.  

While Schmelzer adds cells to a cell culture solution that has been treated with NaCl to produce the claimed osmolality, the art does not explicitly teach adding NaCl to a cell culture solution containing cells to produce the claimed osmolality. The claimed method steps would have been obvious. It would have been obvious to perform the steps as claimed since the MPEP teaches the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. One would have expected similar results to those claimed since Schmelzer teaches increased osmolality reduces galactosylation of the disclosed recombinant protein. Further, because the art teaches culturing cells in a culture solution of the claimed osmolality, one would have expected similar results. The following is noted from the MPEP:
2144.04 [R-6] IV. Changes in Size, Shape or Sequence of Adding Ingredients

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


Therefore claim 1 is rendered obvious (claim 1). 

A batch culture is defined as (Farlex Dictionary): a culture in which a certain volume of medium is inoculated with cells. The cells grow in the medium and are exposed to changing conditions, as nutrients are depleted and waste products accumulate. The system is a closed one, with no additions or removals during the period of incubation.

Schmelzer teaches cells are grown in a culture with 50 ml of test medium for 72 hours. The art does not disclose additions or removals during culture. Therefore Schmelzer is interpreted to be a batch culture. Therefore claim 2 is rendered obvious (claim 2).

As set forth above, Delacruz teaches the production phrase may begin 24 hours (hence, 1 day), after the beginning of the growing phase. Therefore claim 4 is included in this rejection (claim 4).

As set forth above, Delacruz the production phrase may begin 24 hours (hence, 1 day), 48 hours (hence, 2 days) or about 72 to about 192 hours (hence, between about 3 days to about 8 days) after the beginning of the growing phase ([0019]). 

It would have been obvious to combine the teachings of the prior art by increasing the osmolality on day 4 or day 7 as claimed. One would have been motivated to do so since Delacruz teaches osmolality can be increased on any day from about 72 to about 192 hours (hence, about 3 days to about 8 days) after the beginning of the growing phase. One would have had a reasonable expectation of success since Delacruz teaches antibodies can be produced by cells during this time period. One would have expected similar results since both Schmelzer and Delacruz are directed to methods of producing recombinant antibodies from cells using agents that increase osmolality.  Therefore claim 5 is rendered obvious as claimed (claim 5).

As recited above, Schmelzer uses an IgG2a antibody. Therefore claim 8 is included in this rejection (claim 8). Schmelzer teaches antibodies with reduced galactosylation. Therefore claim 9 is included in this rejection (claim 9). The art only discloses a single increase in osmolality. Therefore claim 10 is included in this rejection (claim 10).

Because each of the claimed method steps are rendered obvious, the antibodies prepared by Schmelzer in view of Delacruz would be expected to have increased G0F content as recited in claim 28. Therefore claim 28 is included in this rejection (claim 28). 

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 09 August 2021 are acknowledged. The Applicant argues Schmelzer does not teach increasing osmolality on one day between day 1 and day 10 of a main culture, based on day 0 as the start of the main culture. The Applicant argues there is no indication cells are cultured for at least 1 day prior to increasing osmolality. Pointing out that the Instant Specification  defines a “seed culture” as one that is used for the stepwise increase in volume of a culture volume, the Applicant alleges Schmelzer teaches a “seed culture” which was cultured at 320 mOsm/kg. Therefore the Applicant argues Schmelzer does not teach the steps recited in claim 1.

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner notes Schmelzer does not teach a “seed culture”. The art teaches mid-exponential cells from a stock culture at 40 mmHg pCO2-320 mOsm/kg are incubated in media with test osmolalities. The art does not teach the stock cultures are used for the stepwise increase in volume of a culture. Further, Schmelzer teaches “under control conditions (40 mmHg pCO2-320 mOsm/kg), greater than 99.5% of the IgG2a produced was glycosylated on both Fc sites (2N)” (page 349, right column, second paragraph). As set forth in Applicant’s arguments, a main culture is the phase where antibody is produced. Therefore the stock culture, which the art teaches has cells at 40 mmHg pCO2-320 mOsm/kg and which produces glycosylated antibodies, is a main culture. Therefore this argument is not persuasive. 
Schmelzer teaches a cell culture with at 40 mmHg pCO2-320 mOsm/kg. The art teaches said cells are added to a culture media with an increased osmolality. While Schmelzer teaches an initial culture at 40 mmHg pCO2-320 mOsm/kg which is subjected to an increase in osmolality, the deficiency of Schmelzer is that it is silent regarding the amount of time between the first culture conditions and the increase in osmolality. Examiner notes new grounds of rejection have been set forth above.


Claims 21-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmelzer in view of Delacruz as applied to claim 1 above in view of Cayli et al. (previously cited; Cell Culture Medium. US 2008/0254513, 2008).



Claim 1 is rejected as recited supra. The teachings of the prior art as set forth above are reiterated.

Schmelzer is silent regarding the use of asparagine in a culture medium.

Cayli teaches a nutrient medium for cultivating cells to obtain a polypeptide or protein ([0001]), which may be an antibody ([0146]). Cayli teaches addition of a high asparagine concentration to said medium increases cell growth and productivity ([0026]). The nutrient media preferably contains asparagine ([0046]).  It is of note Cayli teaches amino acids can be used to increase osmolality ([0172]). Cayli teaches using asparagine at a high concentration, in particular more than 0.6 g/L (hence, higher than 4.5 mM) ([0052]), but at most 60 g/L (455 mM) ([0063]). Cayli teaches the use of a basal culture media with an osmolality of 310 mOsmol and the use of a medium with an osmolality of 460-750 mOsmol ([0234] [0235]).


It would have been obvious to combine the teachings of the prior art by supplementing asparagine to the culture medium disclosed by Schmelzer since Cayli teaches using high asparagine in culture medium used to produce polypeptides and proteins. Motivation is provided by Cayli, who teaches addition of a high asparagine concentration to said medium increases cell growth and productivity. One would do so to increase productivity in the culture medium taught by Schmelzer. As set forth above, Schmelzer optimizes osmolality. Cayli teaches amino acids can also be used for this purpose. Noting asparagine is an amino acids, and Cayli teaches adding it to a culture medium, one would use both agents to adjust the osmolality of the disclosed cell culture. Because both reagents increase osmolality, one would reasonably expect an enhanced effect on osmolality to be observed by combining the reagents. One would have expected similar results since both references disclose culturing to produce antibodies.

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.


Therefore claim 21 is included in this rejection (claim 21).

It would have been obvious to add NaCl and asparagine at the same time to a culture media since both agents can be used to adjust osmolality of a culture. Schmelzer and Cayli teach each reagent (respectively) can be added to a culture media. Further, the selection of any order of adding ingredients would be obvious since the art teaches the addition of both NaCl and asparagine may be used to increase osmolality. As disclosed in the MPEP, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

2144.04 [R-6] IV. Changes in Sequence of Adding Ingredients

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Therefore claim 22 is included in this rejection (claim 22).

It would have been obvious to combine the teachings of Schmelzer and Cayli by adding asparagine in the claimed concentration. Cayli teaches adding excess amounts asparagine in the disclosed method. Doing so increases osmolality, which results in increased antibody production. It would be obvious to use a concentration of 27.6-33.6 mM asparagine since Cayli teaches culturing with high asparagine concentrations higher than 4.5 mM, but at most 455 mM. One would be motivated to do so because Cayli teaches high asparagine concentrations increases cell growth and productivity. While Cayli discloses a range that encompasses that which is claimed, one would had had a reasonable expectation of success because the art teaches any concentration within the disclosed range may successfully be used. One would expect similar results because both Schmelzer and Cayli teach methods directed to antibody production under culture conditions that comprise increasing medium osmolality. 

Furthermore, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore claim 25 is included in this rejection (claim 25).

Schmelzer teaches a recombinant antibody (supra). Claim 26 is rejected (claim 26).

Claim 27 recites the method of claim 26 is used to adjust galactosylation of the target recombinant antibody and to adjust the content of acidic antibody isomers. Because the claimed method is rendered obvious by the prior art, it would be expected to adjust galactosylation recombinant antibody and the content of acidic antibody isomers as recited in claim 27. Therefore claim 27 is included in this rejection (claim 27).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 09 August 2021 are acknowledged. The Applicant reiterates arguments previously presented. The Applicant argues Cayli is silent regarding galactosylation. The Applicant Cayli does not teach increasing osmolality on a single day or that increasing osmolality will reduce galactosylation. The Applicant argues Cayli teaches feeding cultures at regular intervals ([0237]), and “that the feed supplement was supplemented with substances according to the invention” ([0235]). The Applicant alleges neither Schmelzer nor Cayli teach galactosylation is measured to confirm galactosylation is reduced.

EXAMINER’S RESPONSE
The Applicant argues Cayli does not teach substances that affect galactosylation. This argument is not persuasive. Cayli is used as a secondary reference because it teaches culturing in a medium containing asparagine. The primary reference, Schmelzer, teaches galactosylation is reduced by increasing osmolality. Claim 21 recites “further comprising supplement asparagine to the culture solution”. The claim does not recite the use of asparagine to increase galactosylation. 

The Applicant alleges neither Schmelzer nor Cayli teach galactosylation is measured to confirm galactosylation is reduced. Figure 5 of Schmelzer discloses the galactose content of the IgG2a secreted by cells under hyperosmolality conditions. The art demonstrates the galactose content at an osmolality of 476 mOsm/kg is lower (hence, decreased) relative to galactose content when osmolality is not increased to 476 mOsm/kg. Therefore Schmelzer confirms the galactosylation is reduced as compared to the target recombinant protein prepared with increasing the osmolality of the culture solution.

The Applicant appears to argue that because Cayli teaches feeding cultures at regular intervals, the art does not teach increasing osmolality as claimed. Examiner notes claim 1 does not exclude feeding a culture more than once. The claim recites osmolality is increased by a method of supplementing sodium chloride and potassium chloride, and that said increase is performed on one day between day 1 and day 10. Thus, while sodium chloride and potassium chloride are added once to increase osmolality, the claim does not exclude feeding more than once. Further, Cayli does not teach sodium chloride or potassium chloride are added more than once. Therefore the arguments are not persuasive.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schmelzer in view of Delacruz as applied to claims 1 above, in view of Higel et al. (previously cited; Reversed-phase liquid-chromatographic mass spectrometric N-glycan analysis of biopharmaceuticals. Anal Bioanal Chem (2013) 405:2481–2493).

Claim 1 is rejected on the grounds set forth above. The teachings of Schmelzer as set forth above are reiterated.

Schmelzer measures galactosylation (supra). The reference does not explicitly teach N-glycan profile analysis to measure galactosylation. 

Higel teaches N-Glycosylation is a common post-translational modification of monoclonal antibodies with a potential effect on the efficacy and safety of the drugs; detailed knowledge about this glycosylation is therefore crucial (Abstract; see first paragraph of Introduction). The reference discloses a reversed-phase liquid chromatographic–mass spectrometric method, with different fluorescent labels, for analysis of N-glycosylation (Abstract). The art discloses the method characterizes complex N-glycosylation profiles” (page 2482, right column, second paragraph). The method is able to detect galactose (Figure 3).

It would have been obvious to combine the teachings of the prior art by using the method of N-glycosylation profile analysis taught by Higel. One would have been motivated to do so since Schmelzer analyzes antibody galactosylation and Higel teaches galactose modification can be analyzed using the disclosed method of glycosylation profile analysis. One would have had a reasonable expectation of success since the reference teaches the method can be used to analyze galactosylation. One would have expected similar results since both references are directed to antibody glycosylation. Therefore claim 29 is rendered obvious (claim 29).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 09 August 2021 are acknowledged. The Applicant argues Higel does not teach increasing osmolality reduced galactosylation. The Applicant argues Higel does not teach the claimed schedule of increasing osmolality.

EXAMINER’S RESPONSE
The Applicant argues Higel does not teach reducing galactosylation by increasing osmolality using the claimed regimen. This argument is not persuasive. Higel is used as a secondary reference because it teaches using N-glycan profile analysis to measure galactosylation. The primary reference, Schmelzer, teaches galactosylation is reduced by increasing osmolality. DelaCruz is used as a secondary reference because it teaches osmolality can be increased 24 hours after the start of a growth phase of a cell culture.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653